DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-11, 13-21, 23-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dondoneau et al Patent Application No. :( US 2021/0160781 A1) hereinafter referred as Dondoneau.
For claim 1, Dondoneau teaches a method in a gateway system of a mobile asset, the method comprising: monitoring, at the gateway system (10 and 100 figure 1), a voltage produced by a power system of the mobile asset (300 figure 4) (paragraphs [0006] and [0011]) and (paragraphs [0098]- [0099], lines 1-4); 
responsive to determining that a first fluctuation occurs in the voltage produced by the power system of the mobile asset over a first interval of time, operating in a first mode (paragraph [0018], lines 1-8); and 
responsive to determining that a value of the voltage produced by the power system of the mobile asset is less than a voltage threshold (302 figure 4) (paragraph [0079], lines 1-10)  and (paragraph [0099], lines 1-4), automatically transitioning to operating in a second mode, which is different from the first mode (304 figure 4)  and causes the gateway system to consume less power than when it is operating in the first mode (paragraph [0092], lines 1-4 and 14-20).  
For claim 3, Dondoneau teaches the method, further comprising: determining, based on sensor measurements, whether the mobile asset is in motion; and wherein the operating in the first mode is further performed in response to determining that the mobile asset is in motion (paragraph [0083], lines 3-10).
For claim 4, Dondoneau teaches the method, wherein the determining that the value of the voltage produced by the power system of the mobile asset is less than the voltage threshold includes determining that no power is received from the power system of the mobile asset (paragraph [0079]- [0080], lines 1-10).
For claim 5, Dondoneau teaches the method, wherein the gateway system includes: a controller coupled with a processing unit (see 12 and 28 fig. 1) (paragraph [0058], lines 1-7); and the processing unit, which is operative to control a cellular communication interface (paragraph [0032], lines 1-7) and a location sensor (paragraph [0077], lines 1-9). 
For claim 6, Dondoneau teaches the method,  further comprising: when the gateway system is operating in the first mode, performing the following: responsive to determining that the mobile asset is not in motion based on first sensor measurements, transitioning to operating in a third mode (airborne  mode), which is Atty. Docket No.: 1001P01037 Patent Applicationdifferent from the first mode and different from the second mode, and the third mode causes the gateway system to consume less power than when it is operating in the first mode and one or more functionalities of the gateway system are not turned on (paragraph [0015], lines 1-7) and the one or more functionalities are turned off when the gateway system is operating in the second mode (paragraph [0018], lines 1-14).
For claim 7, Dondoneau teaches the method, wherein the operating in a third mode includes: powering off the processing unit causing the location sensor to be turned off while the controller continues to receive power from the power system of the mobile asset (paragraph [0067], lines 4-7).  
For claim 8, Dondoneau teaches the method, wherein the processing unit is further operative to control one or more additional communication interfaces, and the operating in the third mode includes: causing the additional communication interfaces to be turned off (paragraph [0092], lines 14-29). 
For claim 9, Dondoneau teaches the method, wherein the controller and the processing unit share a hardware resource and the transitioning to the second mode causes the processing unit to release control of the shared resource to the controller (paragraph [0021], lines 1-9).  
For claim 10, Dondoneau teaches the method, further comprising: determining that the voltage produced by the power system of the mobile asset is greater than or equal to a voltage threshold (paragraph [0018], lines 1-10); and wherein the operating in the first mode is further performed in response to determining that the voltage produced by the power system of the mobile asset is greater than or equal to the voltage threshold (paragraph [0081], lines 1-6).
For claim 11, Dondoneau teaches a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, a gateway system of a mobile asset, will cause said processor to perform operations comprising: 
monitoring, at the gateway system (10 and 100 figure 1), a voltage produced by a power system of the mobile asset (300 figure 4) (paragraphs [0006] and [0011]) and (paragraphs [0098]- [0099], lines 1-4); 
responsive to determining that a first fluctuation occurs in the voltage produced by the power system of the mobile asset over a first interval of time, operating in a first mode (paragraph [0018], lines 1-8); and responsive to determining that a value of the voltage produced by the power system of the mobile asset is less than a voltage threshold (302 figure 4) (paragraph [0079], lines 1-10)  and (paragraph [0099], lines 1-4), automatically transitioning to operating in a second mode, which is different from the first mode (304 figure 4)  and causes the Atty. Docket No.: 1001P01038 Patent Applicationgateway system to consume less power than when it is operating in the first mode (paragraph [0092], lines 1-4 and 14-20).  
For claim 13, Dondoneau teaches the non-transitory machine-readable storage medium, wherein the operations further comprise: determining, based on sensor measurements, whether the mobile asset is in motion; and wherein the operating in the first mode is further performed in response to determining that the mobile asset is in motion (paragraph [0083], lines 3-10). 
For claim 14, Dondoneau teaches the non-transitory machine-readable storage medium, wherein the determining that the value of the voltage produced by the power system of the mobile asset is less than the voltage threshold includes determining that no power is received from the power system of the mobile asset (paragraph [0079]- [0080], lines 1-10). 
For claim 15, Dondoneau teaches the non-transitory machine-readable storage medium, wherein the gateway system includes: a controller coupled with a processing unit (see 12 and 28 fig. 1) (paragraph [0058], lines 1-7); and the processing unit, which is operative to control a cellular communication interface (paragraph [0032], lines 1-7) and a location sensor (paragraph [0077], lines 1-9).  
For claim 16, Dondoneau teaches the non-transitory machine-readable storage medium, wherein the operations further comprise: when the gateway system is operating in the first mode, performing the following: responsive to determining that the mobile asset is not in motion based on first sensor measurements, transitioning to operating in a third mode (airborne  mode), which is different from the first mode and different from the second mode and the third mode causes the gateway system to consume less power than when it is operating in the first mode (paragraph [0015], lines 1-7)and one or more functionalities of the gateway system are not turned on and the one or more functionalities are turned off when the gateway system is operating in the second mode (paragraph [0018], lines 1-14). 
For claim 17, Dondoneau teaches the non-transitory machine-readable storage medium, wherein the operating in a third mode includes: powering off the processing unit causing the location sensor to be turned off while the controller continues to receive power from the power system of the mobile asset (paragraph [0067], lines 4-7).  
For claim 18, Dondoneau teaches the non-transitory machine-readable storage medium, wherein the processing unit is further operative to control one or more additional communication interfaces, and the operating in the third mode includes: causing the additional communication interfaces to be turned off (paragraph [0092], lines 14-29).
For claim 19, Dondoneau teaches the non-transitory machine-readable storage medium, wherein the controller and the processing unit share a hardware resource and the transitioning to the second mode causes the processing unit to release control of the shared resource to the controller (paragraph [0021], lines 1-9).
For claim 20, Dondoneau teaches the non-transitory machine-readable storage medium, wherein the operations further comprise: determining that the voltage produced by the power system of the mobile asset is greater than or equal to a voltage threshold (paragraph [0018], lines 1-10); and wherein the operating in the first mode is further performed in response to determining that the voltage produced by the power system of the mobile asset is greater than or equal to the voltage threshold  (paragraph [0081], lines 1-6).  
For claim 21, Dondoneau teaches a gateway system comprising:
 a non-transitory machine-readable storage medium that provides instructions that, if 
executed by a controller will cause the gateway system to perform operations comprising (10 and 100 figure 1),
 monitoring, at the gateway system, a voltage produced by a power system of a mobile asset (300 figure 4) (paragraphs [0006] and [0011]) and (paragraphs [0098]- [0099], lines 1-4),
 responsive to determining that a first fluctuation occurs in the voltage produced by the power system of the mobile asset over a first interval of time,
 operating in a first mode (paragraph [0018], lines 1-8), and 
responsive to determining that a value of the voltage produced by the power system of the mobile asset is less than a voltage threshold (302 figure 4) (paragraph [0079], lines 1-10)  and (paragraph [0099], lines 1-4), automatically transitioning to operating in a second mode that is different from the first mode (304 figure 4) and causes the gateway system to consume less power than when it is operating in the first mode (paragraph [0092], lines 1-4 and 14-20).  
For claim 23, Dondoneau teaches the gateway system, wherein the operations further comprise: determining, based on sensor measurements, whether the mobile asset is in motion; and wherein the operating in the first mode is further performed in response to determining that the mobile asset is in motion (paragraph [0083], lines 3-10).  
For claim 24, Dondoneau teaches the gateway system, wherein the determining that the value of the voltage produced by the power system of the mobile asset is less than the voltage threshold includes determining that no power is received from the power system of the mobile asset (paragraph [0079]- [0080], lines 1-10).
For claim 25, Dondoneau teaches the gateway system, wherein the gateway system further includes a processing unit coupled with the controller (see 12 and 28 fig. 1) (paragraph [0058], lines 1-7), wherein the processing unit is operative to control a cellular communication interface (paragraph [0032], lines 1-7) and a location sensor (paragraph [0077], lines 1-9).  
For claim 26, Dondoneau teaches the gateway system, wherein the operations further comprise: when the gateway system is operating in the first mode, performing the following: responsive to determining that the mobile asset is not in motion based on first sensor measurements, transitioning to operating in a third mode (airborne  mode) that is different from the first mode and different from the second mode and the third mode causes the gateway system to consume less power than when it is operating in the first mode and one or more functionalities of the gateway system are not turned on (paragraph [0015], lines 1-7)  and the one or more functionalities are turned off when the gateway system is operating in the second mode (paragraph [0018], lines 1-14).
For claim 27, Dondoneau teaches the gateway system, wherein the operating in a third mode includes: powering off the processing unit causing the location sensor to be turned off while the controller continues to receive power from the power system of the mobile asset (paragraph [0067], lines 4-7).
For claim 28, Dondoneau teaches the gateway system, wherein the processing unit is further operative to control one or more additional communication interfaces, and the operating in the third mode includes: causing the processing unit to power off additional communication interfaces (paragraph [0092], lines 14-29).
For claim 29, Dondoneau teaches the gateway system, wherein the controller and the processing unit share a hardware resource and the transitioning to the second mode causes the processing unit to release control of the shared resource to the controller (paragraph [0021], lines 1-9). 
For claim 30, Dondoneau teaches the gateway system, wherein the operations further comprise: determining that the voltage produced by the power system of the mobile asset is greater than or equal to a voltage threshold (paragraph [0018], lines 1-10); and wherein the operating in the first mode is further performed in response to determining that the voltage produced by the power system of the mobile asset is greater than or equal to the voltage threshold (paragraph [0081], lines 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being un-patentable over Dondoneau et al Patent Application No. :( US 2021/0160781 A1) hereinafter referred as Dondoneau, in view of Hureau et al   US Patent Application No.:( US  2020/0371581 A1) hereinafter referred as Hureau.
For claims 2, 12 and 22 Dondoneau disclose all the subject matter of the claimed invention with the exemption of the first fluctuation is an increase in the voltage produced by the power system of the mobile asset over the first interval of time that exceeds a threshold indicating that an engine of the mobile asset has been turned on as recited in claims 2,12 and 22.
Hureau from the same or analogous art teaches the first fluctuation is an increase in the voltage produced by the power system of the mobile asset over the first interval of time that exceeds a threshold indicating that an engine of the mobile asset has been turned on (paragraph [0083], lines 7-10)Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first fluctuation is an increase in the voltage produced by the power system of the mobile asset over the first interval of time that exceeds a threshold indicating that an engine of the mobile asset has been turned on as taught by Hureau into the aviation connectivity gateway module for remote data offload of Dondoneau.   
The first fluctuation is an increase in the voltage produced by the power system of the mobile asset over the first interval of time that exceeds a threshold indicating that an engine of the mobile asset has been turned on can be modify/implemented by combining the first fluctuation is an increase in the voltage produced by the power system of the mobile asset over the first interval of time that exceeds a threshold indicating that an engine of the mobile asset has been turned on with the device. This process is implemented as a hardware solution or as firmware solutions of Hureau into the aviation connectivity gateway module for remote data offload of Dondoneau.  As disclosed in Hureau, the motivation for the combination would be to use the first change in the voltage produced by power system of the mobile exceeding the threshold becoming the method/device more efficient and reliable for a better management information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:
US-20180364284-A1
KIM; Woo Kuen
US-20150224845-A1
Anderson; Zackary Martin
US-20190252919-A1
OGAWA; Toshiyuki
US-20180257660-A1
Ibrahim; Faroog
US-20180150086-A1
Nobukawa; Kazutoshi
US-20180045832-A1
Ibrahim; Faroog
US-20170288413-A1
Varadarajan; Karthikeyan
US-20120173900-A1
Diab; Wael William
US-20120110356-A1
Yousefi; Nariman
US-20120224552-A1
Feuersanger; Martin
US-20200334256-A1
Kussmaul; Timo
US-20190193654-A1
Ohno; Tetsuya
US-10782354-B2
Hsu; Chu-Hsiang
US-20200274375-A1
Griffiths; Justin Keith
US-10622827-B2
Ichikawa; Shinji
US-20200371581-A1
Hureau; Loic

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642